                                                                             December 1, 2020

VIA ECF
The Honorable Sterling Johnson, Jr.
United States District Court
Eastern District of New York
225 Cadman Plaza East
Brooklyn, NY 11201

Re:       Lerman, et al. v. Apple Inc., 15-cv-07381 (SJ) (LB) (E.D.N.Y.)
          Proposed Discovery Schedule

Dear Judge Johnson:

        The parties write to follow-up on the status conference that Your Honor held in this action
on November 19, 2020, to propose a discovery schedule for the merits phase of this action. The
parties have continued to meet and confer concerning the amount of time each side will require for
their respective discovery efforts and jointly request that the Court enter the following schedule
related to merits discovery:

                         Event                                                     Date

    Fact Discovery

    Substantial completion of document                    Documents and information shall be produced
    productions                                           on a rolling basis.

                                                          Apple’s production in response to the
                                                          discovery requests that Plaintiffs served on
                                                          October 22, 2020, shall be substantially
                                                          complete by March 31, 2021.1

    Conclusion of fact discovery (including               June 18, 2021
    depositions)



1
 Apple reserves the right, should the Second Circuit grant its Rule 23(f) petition, to move for a stay of this case
pending appeal. Plaintiffs reserve the right to oppose any such request.
                                                           The Honorable Sterling Johnson, Jr.
                                                                           December 1, 2020
                                                                                    Page Two

 Expert Discovery

 Plaintiffs identify experts                    May 28, 2021

 Plaintiffs’ expert reports                     Non-damages – June 30, 2021

                                                Damages – July 14, 2021

 Apple identifies experts                       July 15, 2021

 Apple’s expert reports                         Non-damages – August 25, 2021

                                                Damages – September 8, 2021

 Plaintiffs’ reply expert reports               Non-damages – September 24, 2021

                                                Damages – October 8, 2021

 Conclusion of expert discovery (including      November 1, 2021
 depositions)

 Briefing

 Summary judgment pre-motion conference         November 12, 2021
 request under Rule III.A of the Court’s
 Individual Rules

 Response to summary judgment pre-motion        November 19, 2021
 conference request under Rule III.A of the
 Court’s Individual Rules

 Summary Judgment, Decertification, & Daubert Briefing Schedule to be set in connection
 with summary judgment pre-motion conference

 Status Conference                              Two weeks following close of briefing



        The parties are available to provide the Court with any additional information on these
topics that the Court requests.

       .
                                                         The Honorable Sterling Johnson, Jr.
                                                                         December 1, 2020
                                                                                 Page Three


Dated: New York, New York                       Respectfully submitted,
       December 1, 2020

/s/ Michael Grunfeld                            /s/ Keara M. Gordon
Jeremy A. Lieberman                             Keara M. Gordon
Michael Grunfeld                                DLA Piper LLP (US)
POMERANTZ LLP                                   1251 Avenue of the Americas
600 Third Avenue, 20th Floor                    New York, New York 10020
New York, New York 10016                        T: (212) 335-4500
T: (212) 661-1100                               F: (212) 335-4501
F: (212) 661-8665                               Email: keara.gordon@dlapiper.com
Email: jalieberman@pomlaw.com
Email: mgrunfeld@pomlaw.com

Peretz Bronstein
Eitan Kimelman
BRONSTEIN, GEWIRTZ & GROSSMAN, LLC
60 East 42nd Street, Suite 4600
New York, New York 10165
Telephone: (212) 697-8209
Facsimile: (212) 697-7296
Email: peretz@bgandg.com
Email: ekimelman@bgandg.com

Counsel for Plaintiffs and the Class

Cc: The Honorable Magistrate Judge Lois Bloom
                                               The Honorable Sterling Johnson, Jr.
                                                               December 1, 2020
                                                                        Page Four

SO ORDERED:


DATED: ________________________




                                  _________________________________
                                  UNITED STATES DISTRICT JUDGE
                                    HON. STERLING JOHNSON, JR.
